          case 1:19-cv-10235-JGK Document 8 Filed 01/28/20 Page 1 of 2
                                         U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York
                                                        86 Chambers Street
                                                        New York, New York /0007


                                                        January 28, 2020


i~~t~~orableJohnG.Koeltl                       /.   fJt.e ~ 3/~o         ~                         VJ
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
                                     ~~.,z,,U,<P d; •
                                     -
                                         _
                                             Or~
                                              cJ_
                                                    -St;.,~
                                                       ~
                                                            ::t:::- ~
                                                                    Or
                                                                       3
                                                                       ~,r-
                                                                         ~
                                                                                                                     -.-

New York, NY 10007-1312             --1 ~                                                , ,,,_/},,_/,,..,_ /}..-/         ~
                                              I/I                           ~tJ          ,?"~~✓•

       Re:     Informed Consent Action Network v. United States Foo~                   °J:}t:"~
               Administration, No. 19 Civ. 10235 (JGK)            ~

Dear Judge Koeltl:                                        ✓?-s;/o22>               W -S -}) ,s:-,-

        I write on behalf of both parties to respectfully request an adjournment sine die of the initial
pre-trial conference scheduled for February 3, 2020, at 4:30 p.m. in the above referenced action in
which plaintiff seeks the production of documents from the United States Food and Drug
Administration ("FDA") pursuant to the Freedom oflnformation Act ("FOIA").

        The parties have conferred about plaintiffs FOIA request, and have discussed a production
schedule. On January 9, 2020, FDA made its first production to plaintiff. As for the remaining
documents responsive to the FOIA request, the parties have agreed that FDA will produce to
plaintiff documents on a monthly rolling basis. FDA has not fully completed its search, but
estimates that it will produce documents pursuant to the following schedule, barring any
unanticipated circumstances:

        February 7, 2020: FDA Volume 12
        March 6, 2020:     FDA Volume 13
        April 3; 2020:     FDA Volume 14
        May 1, 2020:       FDA Volume 15-19
        May 29, 2020:      FDA Volume 20-24
        June 26, 2020:     FDA Volume 25-29
        July 24, 2020:     FDA Volume 30-34
        August 21, 2020: FDA Volume 35-38
        August 31, 2020: Last day to produce additional records, if any, located in the search, or
        any outstanding records. ·

      Based on this schedule, unless the Court directs otherwise, the parties intend to submit
monthly joint status reports to apprise the Court of the status of production.



                                                           USDC SDi\JY
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
                                                           DOC#
                                                           DATE F=--·1L_E_D:-
                                                                           _ _z-.=~·-:z__,.~-A-~-~--:~·~
          Case 1:19-cv-10235-JGK Document 8 Filed 01/28/20 Page 2 of 2
                                                                                          Page 2


        Following the successful production detailed above, the parties hope to be able to advise
the Court that this matter has been resolved. Therefore, in order to conserve court and party
resources, the parties respectfully request that the Court adjourn the initial conference in this
matter sine die.

       The parties thank the Court for its time and consideration of this letter.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney for the
                                                      Southern District of New York

                                              By:       /s/ Emily Bretz
                                                      EMILY E. BRETZ
                                                      Assistant United States Attorney
                                                      86 Chambers Street, 3rd Floor
                                                      New York, New York 10007
                                                      Tel.: (212) 637-2777
                                                      E-mail: emily.bretz@usdoj.gov
